Citation Nr: 1621591	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  12-28 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for tinnitus. 
 
2.  Entitlement to service connection for a low back disability, to include lumbago


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran filed a notice of disagreement in June 2011 and was provided with a statement of the case in September 2012.  The Veteran perfected his appeal with a September 2012 VA Form 9.  

The Veteran testified before the undersigned Veterans Law Judge in March 2016 and a copy of that transcript is of record.  

The issues of entitlement to service connection for bilateral hearing loss and non-service connected pension have been raised by the record in an October 2014 private opinion and a March 2016 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  The Veteran will be advised if further action is required on his part.


REMAND

In an October 2014 statement, a private physician reported that she had evaluated the Veteran for hearing loss and tinnitus, although no test results were reported.  She noted consideration of a VA treatment record dated in May 2014, showing decreased hearing at high frequencies.  The physician concluded that the Veteran had hearing loss related to in-service noise exposure and that tinnitus was secondary to the hearing loss.  The VA treatment records are not in the claims folder.  At a VA audiology examination in December 2010, the examiner found the Veteran's responses to hearing testing to be unreliable and was unable to assess whether he had hearing loss disability.  VA has a duty to obtain the VA treatment records and records of any examination records from the private physician.  38 U.S.C.A. § 5103A(b),(c) (West 2014); Massey v. Brown, 7 Vet App 204 (1994).

The Veteran contends that his low back disability is related to his military duties driving a 5 ton truck for long periods, and an accident where he was ejected from a jeep, and fell through a roof.  See August 2010 claim; see also March 2016 Board hearing.  

The Veteran was afforded VA spine examination in December 2010.  The examiner noted that the Veteran reported that his condition first began in 1968, but recalled no specific injury.  The examiner diagnosed degenerative joint and disc disease of the lumbar spine.  The examiner concluded that because of the extensive and prolonged period intervening period, without significant ongoing medical reports, he could not resolve this issue without resort to mere speculation.  However, the examiner did not address the Veteran's reports; and seemed to require, contrary to law, that lay statements be corroborated by medical records.  Cf. Dalton v. Nicholson, 21 Vet App 23 (2007).  The VA examiner also did not address the December 2009 VA x-ray that noted mild degenerative changes of the spine most prominent in the lower thoracic and lower lumbar spine and an irregularity of the left L1 transverse process, likely secondary to a remote injury.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his low back disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of the Veteran's VA treatment for hearing loss since December 2011; including the evaluation that reportedly took place in May 2014.

2. Take the necessary steps to obtain any records pertaining to the hearing evaluation provided by Dr. Julie Berry, and any records she reviewed in connection with the evaluation.  

3. If evidence shows current hearing loss, obtain an opinion as to whether it is at least as likely as not related to in-service noise exposure, including on a delayed basis; and if so; whether current tinnitus is due to, or aggravated by, noise exposure.  The examiner should provide reasons for the opinion.

4. Then, schedule the Veteran for a VA examination to determine whether any current low back disability is related to service.  The Veteran's claims file, including this remand, should be reviewed by the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disability (present at any time since 2010, even if not shown on the current examination) began in service or is the result of an injury in military service, to include duties driving a truck or the incident where he was thrown from the truck; or the documented treatment in November 1969 and March 1970 for low back pain.

The Veteran has reported he did not seek medical attention after service because he did not have health insurance.  

The examiner should opine whether the Veteran's reports of injury and symptoms, if accepted, would be sufficient with the other evidence of record to show a link between a current back disability and an injury in service.  The examiner should report any medical reasons for rejecting the Veteran's reports.  The absence of treatment records is not a sufficient reason by itself to reject his reports unless the existence of such records would be expected.


The examiner should give reasons for any opinions 

5. If the benefits sought on appeal are not completely granted, issue a supplemental statement of the case; then return the claims file to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






